Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of claims 21-40 in the reply filed on 07/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 21-40 are allowed
Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method, comprising: in a response to a gas mixture being passed through an electromagnetic field generated by a pair of antennas being spaced apart with each other,…, converting the one of the absorption amplitude, the emission amplitude and the reflection amplitude to an absolute gas mixture concentration; comparing the absolute gas mixture concentration against 
Claims 22-30, 32-34 and 36-40 are in condition for allowance based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 01/21/2021 and the searches attached disclose Berger (U.S. Patent 5949237) discloses Microwave cavity resonator for continuous spectroscopic gas analysis, with a coaxial conductor that is, the actual measuring cell with an inner conductor forming a Stark electrode, which is supported co-axially by a penetration in the stationary microwave reflector and by a Teflon star support member disposed adjacent the tip of the conductor, the Teflon star is so shaped that it leaves the microwave in the resonator and the continues measuring gas flow essentially unaffected, the round hollow conductor part forming a microwave coupling block with in-and-out coupler and the microwave reflector in the form of a transformer, which is axially movable and makes two tuning functions possible, the co-axial conductor part, which represents the actual measuring cell with a diaphragm or restriction for the measuring gas inlet from the process gas of the by-pass line and the stationary microwave reflector  which is designed as a mode filter and serves at the same time as a support and penetration for the axially movable inner conductor, that is, the Stark electrode. The measuring gas is suctioned off continuously by way of bores in the microwave reflector and affects the microwave reflection very little or not at all. The dielectric window in the form of a Kapton foil, which separates the round hole conductor part from the coaxial conductor part of the resonator. The foil is mechanically 

    PNG
    media_image1.png
    416
    645
    media_image1.png
    Greyscale



Uehara (U.S. Patent 3973186) discloses Gas analyzing method and apparatus for performing the same, disclosing a gas analyzer, with a cavity resonator having a rectangular cross section, a microwave source, a detection system including a detector and a lock-in type amplifier and a recorder. A metal plate is disposed in the center portion of the cavity resonator 

    PNG
    media_image2.png
    204
    629
    media_image2.png
    Greyscale


However, both Berger and Uehara do not disclose the above allowable subject matters. 




Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858